DETAILED ACTION
Response filed on 10/15/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
No claims are amended.
Claims 4, 8-20, and 23-24 are canceled.
Claims 25-35 are newly added.
Claims 1-3, 5-7, 21-22, and 25-35 are pending for examination.
Response to arguments






Re: 35 U.S.C. § 103 rejection	
Applicant’s arguments have been fully considered.
Applicant’s argument: 
(Pg. 8 of applicant’s argument) “Applicant respectfully submits the feature "sending, by a first network node, information of a measurement object to a second network node" of claim 1 is not disclosed by NEC. (Emphasis added.). Applicant also adds “the following two features in claim 1 reflect two different operations:
A. sending, by a first network node, information of a measurement object to a second network node;
B. the information of the measurement object is used for the second network node to
generate part of measurement configuration information, ... and wherein the first network node does not generate the part of measurement configuration information”.
(pg. 9 of applicant’s argument) “feature A "sending, by a first network node, information of a measurement object to a second network node" of claim 1 is distinct from the configuring operation in NEC”.
	Examiner’s response: Examiner respectfully disagrees. In § 2.3, NEC discloses different scenarios involving configuration by MN, configuration by SN and configurations by both MN and SN. NEC also discloses measurements for serving as well as non-serving frequencies.
	In proposal 2, NEC discloses two options:
Measurement configuration to the MN RAT (e.g. MeasObjectEUTRA) is configured only by the MN (LTE RRC)
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured by SN (NR RRC),
and also discloses that “second one in the proposal 2 does not yet preclude the possibility of measurement configuration for the serving frequency of the SN by the MN”, which teaches the option A, though not expressly.
In dual connectivity, control plane is anchored on MeNB, as shown in Figure 4.3.1.1-1 of the existing 3gpp standard (reproduced below) at the time of the claimed invention. 

    PNG
    media_image1.png
    395
    883
    media_image1.png
    Greyscale


It is therefore obvious from the disclosures of TS 37.340 that the measurement on NR frequencies for inter-RAT handover should be configured by MeNB, implying MeNB would be sending measurement configuration information to SeNB.
Examiner would also like to mention that during the same 3gpp meeting when NEC was presented, 3GPP TSG-RAN WG2 #98,  the presentation by China Telecom, R2-1704951, expressly disclosed the following:
“Proposal 3: MeNB could send SgNB a list which includes the frequencies SgNB needs
to measure”.

Applicant’s argument: 
(Pg.9 of applicant’s argument) “The "feature B" is directed to generation of measurement configuration information of the measurement object. Following the feature A, it can be understood that only the second network node (the SN) generates corresponding measurement configuration information while the first network node (the MN) will not do that. Such an operation mode is not dependent on coordination between the MN and the SN”.
Examiner’s response: Examiner respectfully disagrees. Coordination between the MN and the SN is necessary to avoid duplication of measurements as disclosed by NEC and discussed in the previous office action, in proposal 4b of NEC, “It should be coordinated which node can configure which SN frequency between the MN and the SN in order to reduce the UE complexity due to duplicated measurements”.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 








Claims 1-3, 5, 21-22, 25-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2020/0100128 A1), hereinafter “Fan” (supported by provisional application 62/564,774) in view of “Measurement coordination in LTE-NR DC”, R2-1705267, hereinafter “NEC”, and further in view of BAEK et al. (US 2016/0227571 A1), hereinafter “Baek”.
Claims 1 and 28:
Regarding claim 1, Fan teaches, measurement configuration method (Fan: [0045], lines 6-7, “receiving, from a base station in the first RAN, using the first RAT, measurement configuration information”). 
Fan teaches, ‘the first network node is a master node, and the second network node is a secondary node’ (Fan: [0092], lines 5-10, “NR is the master and LTE is the secondary node (referred to as NE-DC). Also, LTE and NR are the RATs that are covered in this description. However, various embodiments may also be applicable to any aggregation scenario where the MN and SN apply different cellular/wireless RATs”; see also Fig. 1).
Fan however fails to teach ‘the measurement configuration method comprising: 
sending, by a first network node, information of a measurement object to a second network node, wherein the information of the measurement object is used for the second network node to generate part of measurement configuration information, wherein the first network node does not generate the part of measurement configuration information’.
NEC in the same field of endeavor teaches the following:
(Page 3, observation 1) “there should be only one measurement object to one carrier frequency configured by either the MN or the SN. Thus the measurement object for non-serving frequencies of the 
On the other hand, if the duplicated measurement is allowed, the following principles applied instead. Both of the MN and the SN can perform the measurement configuration for the non-serving frequency of the SN. Since there can be more than one measurement objects to one carrier frequency, the MN can also perform the measurement configuration for the serving frequency of the SN. However, for reducing the UE complexity, the MN and the SN should coordinate which node configure the measurement object on which frequency of the SN RAT as much as possible. For instance, the measurement configuration to the serving frequency of the SN is only configured by the SN basically”, and,
(Proposal 4a)
Only one measurement object to one carrier frequency by either MN or SN
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured ONLY by the SN (NR RRC).
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for non-serving frequency of the SN is configured by either the MN (LTE RRC) or the SN (NR RRC). It should be coordinated which node can configure it between the MN and the SN.
(Proposal 4b)
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured by either the SN (NR RRC) or the MN (LTE RRC), or both.
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for non-serving frequency of the SN is configured by either the SN (NR RRC) or the MN (LTE RRC), or both. It should be coordinated which node can configure which SN frequency between the MN and the SN in order to reduce the UE complexity due to duplicated measurements.

The above disclosures by NEC, particularly in the proposal 4b, shows that coordination between the MN and the SN is necessary to avoid duplication of measurements as disclosed by NEC, “It should be coordinated which node can configure which SN frequency between the MN and the SN in order to reduce the UE complexity due to duplicated measurements”, teaches that the second network node does part of the measurement configuration and teaches the claim element, ‘the measurement configuration method comprising: sending, by a first network node, information of a measurement object to a second network node, wherein the information of the measurement object is used for the second network node to generate part of measurement configuration information’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of NEC with that of Fan to avoid duplicated measurements as disclosed above in the first bullet of proposal 4a. More details are provided in the examiner’s response to applicant’s arguments section above.
Fan teaches, ‘receiving, by the first network node, a measurement result obtained at the measurement object based on the part of measurement configuration information from a terminal with a multi-Radio Frequency (RF) receiving capability’ (Fan: [0079], lines 13-18, “The processing circuitry 52 is also configured to selectively report measurement data for radio measurements performed by the wireless device 50 on one or more of the serving cells in the second RAN to the first RAN, using the first RAT, in accordance with the measurement configuration information”).
Combination of Fan and NEC however fails to expressly teach, ‘wherein the first network node and the second network node are respectively connected with the terminal through an RF chain’.
Baek in the same field of endeavor (See Fig. 1 of Baek) teaches, ‘wherein the first network node and the second network node are respectively connected with the terminal through an RF chain’ (Baek: [0304], lines 1-3, “The LAA uses a band of 5 GHz unlike in the legacy licensed band, and thus the LAA UE operates as a plurality of RF chains”; Fig. 1 illustrates the UE is connected to licensed LTE and U-LTE through two different frequencies and thus the network nodes, each, are connected to the UE through an RF chain, the two RF chains being separate from each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Baek with that of Fan and NEC for enhancement of system performance in similar scenario when the user equipment is connected to both primary and secondary carriers as disclosed by Baek, “when the UE has different RF chains for a licensed band and an unlicensed band, system performance may be enhanced by removing influence on transmission/reception of a cell of a licensed band during measurement of an LAA cell that operates at different frequencies” ([0304], lines 7-12).
NEC teaches, ‘wherein the measurement object is a frequency point’ (NEC: proposals 4a and 4b discloses measurement configuration, ‘measObjectNR’ for serving and non-serving frequencies).
Claim 28 is for an apparatus performing method of claim 1. Fan teaches existence of processor and memory (Fan: [0088-0089]).
Claim elements have been discussed above in claim 1. 
Claim is a change in category with respect to claim 1 and is rejected based on rejection of claim 1.
	
Claims 2 and 29:
Regarding claim 2, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Fan fails to expressly teach but NEC teaches, ‘wherein: the measurement configuration information is received by the terminal through the RF chain for connection between the second network node and the terminal’ (As per discussion above in claim 1, the second bullet of proposal 4a by NEC, “Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured ONLY by the SN (NR RRC)”. 
Claim 29 is for an apparatus performing method of claim 2. Claim elements have been discussed above in claim 2. 
Claim is a change in category with respect to claim 2 and is rejected based on rejection of claim 2.

Claims 3 and 30:
Regarding claim 3, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Fan teaches, ‘wherein, receiving, by the first network node, the measurement result obtained at the measurement object from the terminal comprises: receiving, by the first network node, the measurement result through the RF chain for connection between the first network node and the terminal’ (Fan: [0080], “The method 500 also includes selectively reporting measurement data for radio measurements performed by the wireless device on one or more of the serving cells in the second RAN to the first RAN, using the first RAT, in accordance with the measurement configuration information (block 504)”; See Fig.5).
Claim 30 is for an apparatus performing method of claim 3. Claim elements have been discussed above in claim 3. 
Claim is a change in category with respect to claim 3 and is rejected based on rejection of claim 3.

	Claims 5 and 31:
Regarding claim 5, Combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Combination of Fan, NEC and Baek teaches, ‘wherein the measurement object is out of a band range supported by the RF chain connecting the first network node with the terminal’ (NEC: Table 1, Col. 4 discloses measurement configuration for “Non-serving frequency of SN in SN RAT” may be done by either MN or SN; out of band range, as per understanding from the spec, “measurement object may be out of a band range supported by the first RF chain and within a band range supported by the second RF chain.” (Specification, Pg. 7, lines 9-10)”, implies non-serving frequencies; NEC Fig. 1 discloses the scenario).
Claim 31 is for an apparatus performing method of claim 5. Claim elements have been discussed above in claim 5. 
Claim is a change in category with respect to claim 5 and is rejected based on rejection of claim 5.

Regarding claim 21, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Fan teaches, ‘wherein the first network node and the second network node belong to different wireless networks’ (Fan: [0013], “The MN and SN may be nodes that use LTE (4G) or NR (5G) radio access technologies. They may both support the same technology, or they may support different technologies”).

Regarding claim 22, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 21.
‘wherein a first wireless network where the first network node is located is a long term evolution network, and wherein a second wireless network where the second network node is located is a new radio network’ (Fan: [0013], “The MN and SN may be nodes that use LTE (4G) or NR (5G) radio access technologies. They may both support the same technology, or they may support different technologies”).

Claims 25 and 33:
Regarding claim 25, it is method performed by the second node. Combination of Fan and NEC teaches ‘a measurement configuration method, comprising:
receiving, by a second network node, information of a measurement object from a first network node, wherein the measurement object is a frequency point;
generating, by the second network node, part of measurement configuration information based on the information of the measurement object’ (discussed above in claim 1).
NEC, in table 1 discloses, “c) coordination required. SN may need to send measurement results to MN”. Claim 1 above also discusses ‘RF chain’ taught by Baek. Therefore combined teachings of NEC and Baek implies that measurement results are received by the SN and thus implicitly teaches the claim element, ‘receiving, by the second network node, a measurement result from a multi-Radio Frequency (RF) chain terminal, wherein the first network node is a master node, and the second network node is a secondary node’.
Claim 33 is for an apparatus performing method of claim 25. Fan teaches existence of memory and processor (Fan: Fig.6, processor 62 and memory 64).
Claim elements have been discussed above in claim 25. Claim is change in category with respect to claim 25 and is rejected based on rejection of claim 25.

Claims 26 and 34:
Regarding claim 26, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 25 (discussed above). 
The claim elements ‘method further comprising:
sending, by the second network node, the measurement configuration information to the multi-RF chain terminal through an RF chain for connection between the second network node and the multi-RF chain terminal; or
sending, by the second network node, the measurement configuration information to the first network node’ is discussed above in claim 2.
Claim 34 is for an apparatus performing method of claim 25. Claim elements have been discussed above in claim 26. 
Claim is change in category with respect to claim 26 and is rejected based on rejection of claim 26.

Claims 27 and 35:
Regarding claim 27, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 25 (discussed above). 
Fan teaches, ‘wherein receiving, by the second network node, the measurement result from the multi-RF chain terminal comprises:
receiving, by the second network node, the measurement result from the multi-RF chain terminal through an RF chain for connection between the second network node and the multi-RF chain terminal’ (Fan: [0008] According to LTE principles, when a UE needs to send a measurement report, due to a triggered event or due to periodic trigger, the UE should always send measurement results for the serving cell to the network. For UE in LTE-DC, the term "serving cell" means both cells in MCG (MN) and cells in SCG (SN)”.
NEC also discusses reporting configuration in § 2.2.
Claim 35 is for an apparatus performing method of claim 27. Claim elements have been discussed above in claim 27. 
Claim is change in category with respect to claim 27 and is rejected based on rejection of claim 27.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Fan, NEC, and Baek as applied to claim 1 above, and further in view of “UE and network handling for NR measurement configuration”, R2-1704814, hereinafter “Intel”.
Regarding claim 6, Combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
 	Combination of Fan, NEC and Baek fails to expressly teach, ‘wherein the measurement configuration information comprises a measurement gap and a correspondence between a measurement gap and a measurement object’.
	Intel in the same field of endeavor teaches:
(Proposal#1) Regardless of Option 1 (Independent configuration between MCG and SCG) or Option 2 (Independent configuration between MCG and SCG), measurement configuration (at least on the measurement object, measurement gap configuration) coordination between the MN and SN needs to be performed to ensure that there is no inconsistency issue (e.g. the same max measurement bandwidth is used, measurement gap configuration is the same etc.);
(Page 3, Par. 1) “regardless of Option 1 and 2, it can be seen that there is a need to ensure consistency between NR measurement configuration (particularly the measurement object for a NR frequency, measurement gap configuration) that are configured by LTE MN and NR SN”.
Intel thus teaches the claim, ‘wherein the measurement configuration information comprises a measurement gap and a correspondence between a measurement gap and a measurement object’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Intel with that of Fan, NEC and Baek to ensure consistency as discussed above in disclosures by Intel.

Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Fan, NEC and Baek as applied to claim 1 above, and further in view of “Summary of email discussion [97bis#10][NR] MN/SN measurement coordination”, R2-1704138, hereinafter “NTT”.
Regarding claim 7, Combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1.  
Fan, NEC or Baek however fails to expressly teach the claim elements. 
NTT in the same field of endeavor teaches, ‘Before sending, by the first network node, the information of the measurement object to the second network node, the method further comprising: determining, by the first network node, whether the RF chain for connection between the first network node and the terminal enables RF measurement to be performed or not; 
in a case that the RF chain for connection between the first network node and the terminal does not enable RF measurement to be performed, sending the information of the measurement object to the second network node; and 

The disclosures by NTT teach the claim elements are evidenced by the following:
a) (NTT DOCOMO comment in table 1) “the number of measured carriers has to be coordinated between MN and SN so that it does not go beyond the UE capability”), and
b) (Qualcomm comment in Table 1) “The separation looks good from standardisation point of view. Each RAT’s specification can independently specify the measurement details. But it doesn’t mean the MN and the SN can configure the measurements without any coordination because RAN has to guarantee the measurement configuration won’t exceed the UE measurement capabilities such as:
1. The total number of measurement events
2. The total number of measurement carriers
3. ”Need for gap” capability
For 1, the MN and the SN could have the max number of measurement events independently.
For 2, UE may share the resources across the RATs so the MN and the SN need the capability coordination at least for the case that any NR inter-frequency measurement is newly configured”).
The comments by NTT DOCOMO and Qualcomm as disclosed above, teaches about coordination between MN and SN based on UE measurement capability, which depends on the first RF chain and second RF chain. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of NTT with the teachings of Fan, NEC and Baek for measurement configuration in LTR-DC operation as disclosed by NTT in § 2.2, “the key issue in question is how the measurement configuration (objects, reporting configurations, IDs) can be built for the UE in the LTE-NR DC operation” and discussing options to achieve the goal.
Claim 32 is for an apparatus performing method of claim 7. Claim elements have been discussed above in claim 7. 
Claim is a change in category with respect to claim 7 and is rejected based on rejection of claim 7.
Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) R2-1704951 discloses consideration on inter-RAT measurement in EN-DC;
b) TS 37.340 (section § 7.3; Fig. 4.3.1.1-1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462